Citation Nr: 1729160	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boston, Massachusetts


THE ISSUE

Entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel in June 2009 to a VA medical facility.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from July 1978 to September 1978 and active military service from September 1983 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of determinations of the Department of Veterans Affairs Medical Center (VAMC) in Boston, Massachusetts.  

In November 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The present matter was previously before the Board March 2011 when it was remanded for additional development.

In March 2017, the Veteran submitted an Application for Annual Clothing Allowance (VA Form 10-8678) that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The evidence stands in equipoise as to whether the Veteran's June 2009 pool sessions were part of the Veteran's basic and/or preventative care under the meaning of 38 C.F.R. § 70.10. 


CONCLUSION OF LAW

The criteria for travel payments for travel in June 2009 to a VA medical facility are met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 70.10 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel in June 2009 to a VA medical facility.  He contends that he is entitled to beneficiary travel payments under 38 C.F.R. § 70.10 for travel to a VA pool in June 2009.  The Veteran reports that he was sent to the pool on referral from his physicians for swim sessions to treat his spine and leg conditions.  He states that for a period of time he received travel money from his home to the Brockton VA to participate in pool therapy.  At some point, the Veteran indicated that he raised the issue that the mileage was not being calculated correctly as the VA was using a zip code-to-zip code methodology rather than door-to-door mileage calculation.  Thereafter, the Veteran contended that the VA travel office denied further travel to the swim sessions categorizing the swimming as recreational.  

In pertinent part, 38 C.F.R. § 70.10 indicates that the following listed persons are eligible for beneficiary travel payments: "(1) A Veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); (2) A Veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition . . . ."  38 C.F.R. § 70.10(a) (2016).

The record reflects that the Veteran is in receipt of service connected benefits with a combined evaluation in excess of 30 percent disabling effective prior to June 2009.

In addition, review of the claims file reveals that in a treatment note dated in July 2002 it was noted that the Veteran would benefit from aquatherapy.

In a November 2012 opinion, a VA physician reported that, in June 2009, the Veteran was involved in aquatherapy as part of his medical care and the Veteran's care providers placed this consult based on presumed sound medical principles.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's June 2009 pool sessions were part of the Veteran's basic and/or preventative care.  Thus, notwithstanding the AOJ's findings regarding the nature of the Veteran's pool sessions, the Board finds that the Veteran is entitled to beneficiary travel payments under 38 C.F.R. § 70.10 for June 2009 travel to a VA medical facility.


ORDER

Entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel in June 2009 to a VA medical facility is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


